DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-21, 25-27, 29, 30, 33, 34, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Seksaria et al. (US 2005/0150166) in view of Ginestet et al. (US 2012/0306231).
Seksaria et al. discloses a vehicle door for a motor vehicle comprising a support member (10) having a space frame structure (12,14), in an inner shell (40) configured to be fixed to the support structure (10) to serve as a load-bearing component of the vehicle door, and an outer door paneling (80,100) fixed directly to the inner shell (40) via a plurality of adhesively bonded connections (92), as 
Ginestet et al. teaches forming a combination interior trim and an inner shell (42) of the vehicle door, as disclosed in paragraph [0040].  In reference to claim 19, the inner shell is formed from a thermoformed plastic, as disclosed in paragraphs [0038].  Polymer is defined as including thermoplastic, as disclosed in paragraph [0028].  In reference to claims 25 and 33, interior access panels are provided on the inner shell (42), as disclosed in paragraph [0038].  In reference to claims 26 and 34, the access panel permits access to an installation space when in the opened state, as disclosed in paragraph [0038].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the inner shell of Seksaria et al. with a combination of an interior trim and an inner shell, as taught by Ginestet et al., resulting in the inner shell being formed of a thermoformed plastic with .  
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Seksaria et al. (US 2005/0150166) and Ginestet et al. (US 2012/0306231), as applied to claim 21.
Seksaria et al., as modified, does not disclose the claimed thickness of the adhesive.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the adhesive bead of Seksaria et al., as modified, with a thickness of 2 mm to 5 mm as an obvious design choice to provide sufficient bonding without using an excessive amount of adhesive to minimize weight and cost.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,493,830. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the pending claims are claimed in the patent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        January 15, 2021